633 N.W.2d 824 (2001)
Kevin GILBERT, Rodney L. Kerber, Rodney D. Kerber, and Farm Bureau Mutual Insurance Company, Plaintiffs-Appellees,
v.
SECOND INJURY FUND (Dual Employment Provisions), Defendant-Appellant.
Docket No. 118564, COA No. 206733.
Supreme Court of Michigan.
September 21, 2001.
On order of the Court, the application for leave to appeal from the January 16, 2001 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
I concur in the decision reached by this Court to deny leave because the interpretation *825 of M.C.L. § 418.372 given by the Court of Appeals is compelled by its language. Nevertheless, the result achieved is, in my judgment, so contrary to responsible public policy that I cannot believe such a result to be anything other than inadvertent and unintended by any member of the Legislature. The present interpretation of M.C.L. § 418.372 would, in dual-employment workers' compensation cases, advantage an employer to the extent that the employer failed to report an employee's wages to the Internal Revenue Service. Where it is possible to avoid such an anomalous result through a reasonable reading of the law, I believe that we must do so. Where this is not possible, as I am persuaded is the present situation, we can merely commend such matter to the further attention of the Legislature. By this concurrence, I seek to do so.